Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 2, 4-7, 9, 10, 21, 22, 24 and 25 are presented for examination.

DETAILED ACTION
Claim Rejections - 35 USC § 112
I  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 6, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 recites, “decreasing power applied to a processor when the program executed by the processor enters the frequency-insensitive phase based on the relative relationship between frequency sensitivity levels of a current phase and a next phase.”  The specification does not properly explain how the relative relationship between sensitivity levels are taken into account when deciding to decrease power applied to a processor.  The specification provides some detail in paragraph 0022:
-6- Attorney Docket Number: 1458-140394phase and very high at next phase, the power for the current phase can be lowered to the minimum level, so that it will not significantly diminish performance of current phase, but can get a highest frequency boost at the next phase. If the frequency sensitivity level for current phase is medium low, and the sensitivity for next phase is medium high, the power for the current phase can be lowered to a relatively low level which is not as aggressive as the first case. In the extreme case, when the frequency sensitivity level for the current and next phases are similar, the power is not lowered.”

 The specification mentions that “the relative relationship between the sensitivity levels of the current phase and the next phase is used to determine the power decreasing degree,” but does not provide detail as to how the relationship between the two phases affect the power decreasing degree.  Instead, the specification provides examples that adjusts the power for each individual phase based on its frequency sensitivity level.  For example, 0022 recites, “if the frequency sensitivity level is very low at current-6- Attorney Docket Number: 1458-140394phase and very high at next phase, the power for the current phase can be lowered to the minimum level, so that it will not significantly diminish performance of current phase, but can get a highest frequency boost at the next phase.”  This statement merely discloses that a low sensitivity level allows power to be reduced to a minimum level and a high sensitivity level can get a high frequency boost.  In other words, the power is commensurate with the sensitivity level.  The “relative relationship” and its effect on decreasing power is not disclosed.  Another example is given above where the sensitivity level for the current phase is medium low and the sensitivity level for the next phase is medium high.  Once again the power is adjusted commensurate with the sensitivity level of each phase.  Medium low sensitivity results in power lowered to relatively low.  The relative relationship between the phases and how it affects power is not disclosed.  Therefore, there is undue experimentation.

II The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


a) The term “frequency sensitivity levels" in claims 1, 6, and 21 is a relative term which renders the claim indefinite.  The term "frequency sensitivity levels" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification recites frequency sensitivity level repeatedly, but only mentions the degree in relative terms such as “very low” or “very high” in paragraph 0022.  It is not clear what factors dictate the sensitivity level.  The specification provides some guidance regarding frequency sensitivity phases such as memory related operations are associated with a frequency insensitive phase, but there is not disclosure with regards to the sensitivity “levels.”
 b) Claims 1, 6 and 21 recites, “decreasing power applied to a processor when the program executed by the processor enters the frequency-insensitive phase based on the relative relationship between frequency sensitivity levels of a current phase and a next phase.” The phrase “current phase and a next phase “renders the claim indefinite, because it is not clear whether
or 
  ii) after determining the relative relationship between the frequency sensitivity levels between a current phase and a next phase the power is decreased when the processor enters the frequency insensitive phase 
Further it is not clear how the decreasing of power is achieved when the processor enters the frequency insensitive phase if the current phase and next phases are similar, as the specification document recites “In the extreme case, when the frequency sensitivity level for the current and next phases are similar, the power is not lowered” para [0022].
 Examiner interprets as decreasing/ adjusting the power applied to a processor when entering a frequency insensitive phase based on the relationship between frequency sensitivity levels.
 The claims dependent on 1, 6, and 21 are rejected on the same basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 21, 22, 24, 25 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Bircher (U.S Patent Application Publication 2012/0297232; hereinafter “Bircher” Reference cites as prior art in previous office action)
Regarding claim 1, Bircher teaches a power budgeting method, comprising: 
predicting a frequency-insensitive phase [“A processing unit 311 upon which a low frequency sensitivity score is detected may be placed in a lowest possible non-idle operating point with little negative impact on overall processing unit performance.”, 0074] and a frequency-sensitive phase of a program [ “When a high frequency sensitivity value is calculated for a given processing unit 311 during a time interval, the highest operating point may be selected for that node for at least the next time interval.”, 0075]; 
decreasing power applied to a processor when the program executed by the processor enters the frequency-insensitive phase [0074;”A branch misprediction in this situation may cause a pipeline stall, thereby causing a momentary decrease in the frequency sensitivity value.”, 0077; ( i.e a momentary decrease in sensitivity value is interpreted as entering a frequency insensitive phase)] based on the relative relationship between frequency sensitivity levels of a current phase [ “compute-bound workload (i.e., highly frequency sensitive application).”, 0077] and a next phase [“ “Hysteresis threshold levels may also be utilized with the high and low thresholds when determining whether or not to change the clock frequency of a processing unit. A high hysteresis threshold may be considered when determining whether to transition into or out of the highest operating point, while a low hysteresis threshold may be considered when determining whether to transition into or out of the lowest operating point.  ...” 0077 (i.e. The current phase is interpreted as “highly frequency sensitive application in the above example and the next phase is interpreted as the branch misprediction that causes the decrease in frequency sensitivity value.  The claim decides on adjusting power applied to a processor based on the relationship between frequency sensitivity levels when entering a frequency insensitive phase.  Bircher teaches encountering a branch misprediction (frequency insensitive phase) after a compute-bound workload (frequency sensitive phase) and deciding not to decrease power due to the hysteresis that will occur due to the temporary nature of the branch misprediction.  Therefore, the relative relationship between the phases is used to determine whether to decrease power when a temporary change in frequency sensitivity occurs so that hysteresis does not occur when entering a frequency insensitive phase)]

 Further Bircher also discloses [“...In various embodiments, frequency sensitivity calculation unit 704 may be configured to calculate and track a moving average of frequency sensitivity for one or more processing units, and to compare the average frequency sensitivity value with one or more thresholds. The results of the comparison may be used to determine the appropriate operating point for a corresponding processing unit. Comparisons may be conducted on an interval basis, and interval timer 708 may determine the setting of intervals.” 0107; (i.e. the moving average of frequency sensitivity is the relative relationship between frequency sensitivity levels of a current phase and a next phase.  The average sensitivity represents the relationship between sensitivity levels of different phases.  The average is compared with a threshold to determine how much to decrease or increase the operating point.)]
Therefore Bircher discloses decreasing power applied to a processor when the program executed by the processor enters the frequency-insensitive phase based on the relative relationship between frequency sensitivity levels of a current phase and a next phase.”
 increasing the power applied to the processor when the program executed by the processor enters the frequency-sensitive phase [ “When a high frequency sensitivity value is calculated for a given processing unit 311 during a time interval, the highest operating point may be selected for that node for at least the next time interval.”; 0075].

Regarding claims 2, 22, Bircher discloses the frequency-sensitive phase [0075] follows the frequency-insensitive phase [0074; 0081-0083] 

Regarding claims 4, 24 Bircher discloses, decreasing the power applied to the processor comprises decreasing an operating frequency of the processor [0059; 0076-0077; 0107], and increasing the power applied to the processor comprises increasing the operating frequency of the processor [0058; 0078].

Regarding claims 5, 25 Bircher discloses the frequency-insensitive phase is a phase in which memory-related operations are executed [“.detecting a memory –bounded workload”, 0059; 0074)], 
and the frequency-sensitive phase is a phase in which computation-related operations are executed [0014; 0053; “... most frequency sensitive and/or compute-bounded applications may allow those applications to execute faster …” 0078;].

Regarding claim 21, Bircher discloses a system comprising: 
 a processor for executing a program comprising a frequency-insensitive thread and a frequency-sensitive thread [“Workloads 116 and 117 may also represent the variety of applications that processor 105 may be expected to execute in typical operating conditions. In other embodiments, workloads 116 and 117 may be stored in other locations. For example, in one embodiment, processor 105 may access workloads 116 and 117 from I/O device 130 via I/O interface 120.” 0034; “...The performance values may be used to calculate frequency sensitivity values for each workload…”, 0037; 0060; “A processing unit 311 upon which a low frequency sensitivity score is detected may be placed in a lowest possible non-idle operating point with little negative impact on overall processing unit performance. ..”, 0074;  
a power delivery system for decreasing a power applied to the processor when the processor executes the frequency-insensitive thread [0054;0075;“A power management unit may conduct comparisons of frequency sensitivity values to the low and high thresholds, and may override the operating point selection by shifting the affected processing unit 311 to the highest or lowest operating point any time a corresponding frequency sensitivity value is computed”, 0076;  “reduce the clock frequency in response to calculating a low frequency sensitivity value for a processor executing an application, such as a memory-bounded workload.  Reducing the clock frequency may also entail reducing the operating voltage.  Decreasing the operating point to a low-performance state when executing a memory-bounded workload may result in power savings without adversely impacting performance.  …detecting a memory –bounded workload”, 0059; (i.e decreasing the voltage /frequency upon entering memory bounded phase)] and for increasing the power applied to the processor when the processor executes the frequency-sensitive thread [0053; 0075; “Increasing the clock frequency and operating voltage to their highest possible operational values for those applications that are the most frequency sensitive and/or compute-bounded applications may allow those applications to execute faster …”, 0078] based on the relative relationship between frequency sensitivity levels of a current thread and a next thread[“Hysteresis threshold levels may also be utilized with the high and low thresholds when determining whether or not to change the clock frequency of a processing unit. A high hysteresis threshold may be considered when determining whether to transition into or out of the highest operating point, while a low hysteresis threshold may be considered when determining whether to transition into or out of the lowest operating point.  ...” 0077; 0085; (i.e. The current thread/ application is interpreted as “highly frequency sensitive application in the above example and the next application/ thread is interpreted as the branch misprediction that causes the decrease in frequency sensitivity value.  The claim decides on adjusting power applied to a processor based on the relationship between frequency sensitivity levels when entering a frequency insensitive phase.  Bircher teaches encountering a branch misprediction (frequency insensitive phase) after a compute-bound workload (frequency sensitive phase) and deciding not to decrease power due to the hysteresis that will occur due to the temporary nature of the branch misprediction.  Therefore, the relative relationship between the applications is used to determine whether to decrease/ increase power when a temporary change in frequency sensitivity occurs so that hysteresis does not occur when entering a frequency insensitive phase)]

 Further Bircher also teaches [0083-0084; (i.e calculating a frequency sensitivity of a workload); “...In various embodiments, frequency sensitivity calculation unit 704 may be configured to calculate and track a moving average of frequency sensitivity for one or more processing units, and to compare the average frequency sensitivity value with one or more thresholds. The results of the comparison may be used to determine the appropriate operating point for a corresponding processing unit. Comparisons may be conducted on an interval basis, and interval timer 708 may determine the setting of intervals.” 0107; (i.e. The moving average of frequency sensitivity is the relative relationship between frequency sensitivity levels of a current thread and a next thread.  The average sensitivity represents the relationship between sensitivity levels of different phases.  The average is compared with a threshold to determine how much to decrease or increase the operating point.)]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 7, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bircher (U.S Patent Application Publication 2012/0297232; hereinafter “Bircher”; Reference cited as prior art in previous office action)) in view of Nussbaum et al. (U.S Patent Application Publication 2011/0022833; hereinafter “Nussbaum”; Reference cited as prior art in previous office action) 

Regarding claims 6, Bircher discloses, a power budgeting method, comprising: 
determining a frequency-insensitive thread and a frequency-sensitive thread of multiple programs [“Workloads 116 and 117 may also represent the variety of applications that processor 105 may be expected to execute in typical operating conditions. In other embodiments, workloads 116 and 117 may be stored in other locations. For example, in one embodiment, processor 105 may access workloads 116 and 117 from I/O device 130 via I/O interface 120.” 0034; “...The performance values may be used to calculate frequency sensitivity values for each workload…”, 0037; 0060; “A processing unit 311 upon which a low frequency sensitivity score is detected may be placed in a lowest possible non-idle operating point with little negative impact on overall processing unit performance. …” 0074-0075; (i.e. determining low/high frequency sensitivity of a workload based the value calculated. Therefore low frequency sensitivity value corresponds to frequency –insensitive workload and high frequency sensitivity value corresponds to frequency –sensitive workload)],  
wherein an increase in operating frequency of a processor has low influence on performance of the processor during execution of the frequency- Page 5 of 12U.S. App. No.: 15/573,369PATENT insensitive thread [“when a processing workload is memory-bounded, the processing unit may perform frequent accesses of main memory.  Since the latency associated with main memory accesses can be orders of magnitude greater than a processor cycle time, a memory-bounded workload may be much less sensitive to the processor's operating frequency.  …  Therefore, increases in the core clock frequency typically do not result in corresponding performance increases in the processing of memory-bounded workloads.  Moreover, reducing the core clock frequency when processing a memory-bounded workload does not typically result in a corresponding loss of performance”,0007; “P-state P4 is the lowest non-idle operating point in this particular embodiment, having a clock frequency of 800 MHz and an operating voltage of 0.8V.  … depending on the operating conditions and requirements of the application and processing unit 211.  P-state P4 may be used with memory-bounded workloads as well as with other tasks that are not time-sensitive or frequency-sensitive.  … reducing the clock frequency for memory-bounded workloads may have a minimal performance impact and with power savings that may improve the performance-per-watt metric of the system”, 0054;0102 ( i.e. increasing the clock frequency  during execution of a  frequency –insensitive thread as low influence on the performance of the processor) ]   and high influence on performance of the processor during execution of the frequency-sensitive thread [0006-0007; “Operation in P-state P0 may be utilized for processing workloads that are compute-bounded (i.e., have a high frequency sensitivity value).  A compute-bounded workload may be time sensitive and computationally intensive, requiring infrequent memory accesses.  It may be desirable to execute the workload in the shortest time possible to maintain maximum performance while also enabling a quicker (i.e. having high influence on the performance during execution of the frequency-sensitive thread / workload)];
assigning the frequency-insensitive thread and the frequency-sensitive thread of the multiple programs to a same core [“The one or more workloads may include a variety of workloads which represent the variety of applications that a given core processor may be likely to execute in a typical run-time environment. As part of the analysis, the frequency sensitivity at one or more input clock frequencies may be calculated for each of the plurality of workloads (block 415); 0034; 0074-0075; (i.e. workloads of different applications are assigned to a processor core and the frequency sensitivity of the workloads are determined)].
decreasing the power applied to the processor when the processor executes the frequency-insensitive thread [0054;0074;“A power management unit may conduct comparisons of frequency sensitivity values to the low and high thresholds, and may override the operating point selection by shifting the affected processing unit 311 to the highest or lowest operating point any time a corresponding frequency sensitivity value is computed”, 0076;  ( i.e. when the processing unit is executing a memory bounded workload the operating point (frequency / voltage) is reduced with respect to a low frequency sensitivity value)]  based on the relative relationship between frequency sensitivity levels of a current thread and a next thread[“Hysteresis threshold levels may also be utilized with the high and low thresholds when determining whether or not to change the clock frequency of a processing unit. A high hysteresis threshold may be considered when determining whether to transition into or out of the highest operating point, while a low hysteresis threshold may be considered when determining whether to transition into or out of the lowest operating point.  ...” 0077; 0085; (i.e. The current thread/ application is interpreted as “highly frequency sensitive application in the above example and the next application/ thread is interpreted as the branch misprediction that causes the decrease in frequency sensitivity value.  The claim decides on adjusting power applied to a processor based on the relationship between frequency sensitivity levels when entering a frequency insensitive phase.  Bircher teaches encountering a branch misprediction (frequency insensitive phase) after a compute-bound workload (frequency sensitive phase) and deciding not to decrease power due to the hysteresis that will occur due to the temporary nature of the branch misprediction.  Therefore, the relative relationship between the applications is used to determine whether to decrease/ increase power when a temporary change in frequency sensitivity occurs so that hysteresis does not occur when entering a frequency insensitive phase)]

 Further Bircher also teaches [0083-0084; (i.e calculating a frequency sensitivity of a workload); “...In various embodiments, frequency sensitivity calculation unit 704 may be configured to calculate and track a moving average of frequency sensitivity for one or more processing units, and to compare the average frequency sensitivity value with one or more thresholds. The results of the comparison may be used to determine the appropriate operating point for a corresponding processing unit. Comparisons may be conducted on an interval basis, and interval timer 708 may determine the setting of intervals.” 0107; (i.e. The moving average of frequency sensitivity is the relative relationship between frequency sensitivity levels of a current thread and a next thread.  The average sensitivity represents the relationship between sensitivity levels of different phases.  The average is compared with a threshold to determine how much to decrease or increase the operating point.)]
Therefore Bircher discloses decreasing power applied to a processor when the processor executes the frequency-insensitive thread based on the relative relationship between frequency sensitivity levels of a current thread and a next thread.”
and  
 i.e. when the processing unit is executing a compute- bounded workload the operating point( frequency / voltage) is increased with respect to a high frequency sensitivity value)] . 
However Bircher does not expressly discloses assigning the frequency –insensitive and the frequency-sensitive thread to a same core of the processor alternatively and the relative relationship between frequency sensitivity levels of a current thread and a next thread;
However Bircher does not expressly disclose assigning the frequency –insensitive and the frequency-sensitive thread to a same core of the processor alternatively.
In the same field of endeavor (e.g. selectively altering the performance of a computational unit having a high performance sensitivity), Nussbaum teaches,
assigning the frequency –insensitive  and the frequency-sensitive thread to a same core of  the  processor alternatively[ “a pre-defined low frequency clock signal is applied to the CPU core being analyzed for a predetermined or programmable interval, e.g., a 100 us-10 ms interval.  During that interval, the hardware performance analysis control logic (see FIG. 1, element 111) samples and averages core instructions per cycle (IPC) (as reported by the core).  The performance analysis control logic determines a first instructions per second (IPS) metric based on the IPC.times.Core frequency (the low frequency)…. Then, in 205 the performance analysis control logic causes a pre-defined high frequency clock signal to be applied to the CPU core being analyzed for the same predetermined or programmable time interval.  The performance analysis control logic again samples and averages core IPC (as reported by the core) in 207.  The performance analysis control logic determines a second instructions per second (IPS) metric based on the IPC.times.Core frequency (the high frequency) and (i.e. high and low frequency clock signals are applied alternatively to the core to determine the boost sensitivity)]. 
      It would have been obvious to one of ordinary skill in the art before the effective filing date combine the teachings of Bircher in view of Penzes with Nussbaum. Nussbaum’s teaching of determining the boost sensitivity of a core will substantially improve the performance of Bircher in view of Penzes’s system by boosting a core even with a higher operation point to utilize the power headroom [0024]. 
   
Regarding claim 7, Bircher discloses the frequency-sensitive phase [0075] follows the frequency-insensitive phase [0074; 0081-0083].
            Regarding claims 9, Bircher discloses, wherein the decreasing the power applied to the processor comprises decreasing an operating frequency of the processor [0059; 0076], and the increasing the power applied to the processor comprises increasing the operating frequency of the processor [0058; 0078]. 
              Regarding claims 10, Bircher discloses, wherein the frequency- insensitive thread is a thread comprising memory-related operations [0054; 0076; 0059], and the frequency- sensitive thread is a thread comprising computation-related operations [0053; 0058; 0078].


Response to Arguments
Applicant's arguments filed on 08/03/2021 have been fully considered, but they are not persuasive to the extent that is applicable to the current pending claims. 
Applicant argues in substances that: 
A. Regarding claims 1, 6, 21, Applicant explains how the relationship between the current phase and the next phase is used to determine how much the power is decreased in the current phase and ordinarily skilled artisans would be able to make and use the claimed invention, despite any experimentation that might be required as disclosed in para [0022] of the specification document. Therefore, the present application adequately enables the claimed invention. 
 [Applicant’s remarks Page 6]
The examiner respectfully traverses applicant’s arguments for the following reasons:
As to Point A: 
Regarding the limitation “relative relationship   between frequency sensitivity levels   of current phase and a next phase “, para [0022] of the specification document discloses predicting a frequency sensitive phase and frequency insensitive phase of a program and adjusting /decreasing the power for a current phase based on whether the current phase is frequency sensitive / insensitive and not based on the relative relationship between the two phases. i.e .decreasing or adjusting the power of a phase is corresponding to the sensitivity level of the respective phases and does not disclose a proportional decrease with respect to the sensitivity level of the next phase to determine the relationship between two phases. 
The specification discloses “if the frequency sensitivity level is very low at current-6- Attorney Docket Number: 1458-140394phase and very high at next phase, the power for the current phase can be lowered to the minimum level,” [0022]. However the specification does not disclose how the relationship with the next phase is implemented in decreasing/ adjusting the power for a current phase.
      Hence the relative relationship between the phases and how it affects power is not disclosed.  Therefore, there is undue experimentation.


B. i) Regarding claims 1, 6, 21 , with respect to the limitation “ frequency sensitivity level” ,  Applicant explains a high level of frequency sensitivity for a phase of a program means that a boost to the operating frequency of the processor will result in a boost to the performance of the processor when executing that phase and that a low level of frequency sensitivity for a phase of a program means that the operating frequency of the processor will have little effect on the performance of the processor when executing that phase as disclosed in para[0017] of the specification document. Accordingly, it is respectfully submitted that the 112 rejection (indefiniteness) is overcome and respectfully requested that the rejection be withdrawn. 
Page 7 of 10 U.S. App. No.: 15/573,369  [Applicant’s remarks Page 7]

The examiner respectfully traverses applicant’s arguments for the following reasons:
As to Point B (i):

Regarding the limitation frequency sensitivity level  para[0017] of the specification document discloses frequency changes of an application and their influence with performance , i.e determining the change in frequency and their influence with performance being high ( frequency –sensitive)or low  ( frequency –insensitive). Hence determining the frequency sensitive or frequency insensitive phase with respect to the influence with performance and does not define the sensitivity “level”.

 Further the specification discloses “very low” or “very high” in paragraph 0022 and it is not clear what factors dictate the level of sensitivity and claim does not define the frequency sensitivity levels. Hence the term “frequency sensitivity level” renders the claim indefinite.

ii) Regarding claims 1, 6 and 21, with respect to the limitation “current phase and a next phase “allegedly renders the claim indefinite without providing any reasoning.

[Applicant’s remarks Page 6]
The examiner respectfully traverses applicant’s arguments for the following reasons:
As to Point B (ii):
Examiner has provided the reasoning with respect to the limitation “current phase and a next phase “that renders the claim indefinite is disclosed in the above rejection (section II (b) and as stated in the previous office action).

C. Regarding claims 1, 6 and 21 At page 7, the Office Action explains that the highly frequency sensitive application taught by Bircher is interpreted as the claimed "current phase" and the branch misprediction taught by Bircher is interpreted as the claimed "next phase". However, this interpretation is inconsistent with the teachings of Bircher because while the branch misprediction may cause a temporary decrease in the frequency sensitivity value of the processor, the branch misprediction is not a phase of a program and does not have a frequency sensitivity level, nor does it affect a frequency sensitivity level of a phase of the program.
There is no teaching or suggestion in Bircher that a branch misprediction has any effect on the frequency sensitivity value of a program or a phase of a program.
[Applicant’s remarks Page 8]
The examiner respectfully traverses applicant’s arguments for the following reasons:
As to Point C:
     Regarding claim 1, Bircher teaches adjusting the input clock frequency of a processor based on the frequency sensitivity value of an application executing on the processor. Bircher also teaches 
      Further the claim only recites a frequency sensitive and frequency –insensitive phases and does not define or exclude any units/ components for the respective phases.

   In light of the above teachings Bircher teaches the frequency –insensitive phase to the extent the limitations are claimed.

Conclusion
    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cai U.S Patent Application 8,966,301, teaches a method and system to reduce the clock frequency based on thermal sensitivity of the processor.

       THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
   Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAYATHRI SAMPATH whose telephone number is (571)272-5489.  The examiner can normally be reached on 8:30AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAYATHRI SAMPATH/           Examiner, Art Unit 2187      

/JAWEED A ABBASZADEH/               Supervisory Patent Examiner, Art Unit 2187